 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     CARMEN JOHN PERRI, an                 Case No.: 2:19-cv-07598-DSF-AGR
12
     individual,
13
14   Plaintiff,                             ORDER DISMISSAL WITH
                                            PREJUDICE
15   v.
16
     RXTS DRUG CO., a California
17   corporation; LONGAN PACIFIC,
18   INC., a California corporation; and
     DOES 1-10, inclusive,
19
20   Defendants.

21
22
23
24
25
26
27
28
                               ORDER DISMISSAL WITH
                                    PREJUDICE
